Paul Beyersdorf

From:               Brett Gallaway
Sent:               Monday, August 12, 2019 4:11 PM
To:                 Yolanda Rivero
Subject:            Espindola v Pizza Stop Rule 11 Letter
Attachments:        Espindola v Pizza Stop Rule 11 Letter (N0017674xAB907).pdf


Yolanda,

Please see the attached correspondence related to the Pizza Stop matter.

Brett R. Gallaway, Esq.
Partner
McLaughlin & Stern, LLP
260 Madison Avenue
New York, NY 10016
Telephone: (212) 448-1100
Fax: (212) 448-0066




This transmission (and/or the documents accompanying it) may contain confidential information belonging to
the sender which is protected by the attorney-client privilege. The information is intended only for the use of
the individual or entity named above. If you are not the intended recipient, you are hereby notified that any
disclosure, copying distribution or the taking of any action in reliance on the contents of this information is
strictly prohibited. If you have received this transmission in error, please immediately notify us by telephone
and destroy the documents.

IMPORTANT NOTICE: Never trust wiring instructions sent via email. Cyber criminals are hacking email
accounts and sending emails with fake wiring instructions. These emails are convincing and
sophisticated. Always independently confirm wiring instructions in person or via a telephone call to a trusted and
verified phone number. Never wire money without double-checking that the wiring instructions are correct.




                                                          1
                              MCLAUGHLIN & STERN, LLP
                                            FOUNDED 1898


       BRETT R. GALLAWAY               260 MADISON AVENUE               MILLBROOK, NEW YORK
              Partner                NEW YORK, NEW YORK 10016           GREAT NECK, NEW YORK
  bgallaway@mclaughlinstern.com           (212) 448–1100               WEST PALM BEACH, FLORIDA
          (212) 448-1100                FAX (212) 448–0066                 NAPLES, FLORIDA
                                      www.mclaughlinstern.com



                                                             August 12, 2019

Via E-Mail
Yolanda Rivera Esq.
Michael Faillace & Associates, P.C.
One Grand Central Place
60 East 42nd Street, Suite 4510
New York, NY 10165
yrivero@faillacelaw.com


       Re:     Cesario Garcia Espindola et al v. Pizza Stop Corp. et al
               1:19-cv-01026(VSB)

Dear Ms. Rivera,

         This letter is written on behalf of Defendants in the above referenced action in a good-faith
effort to seek the Plaintiffs’ voluntary dismissal of the Complaint and discontinuance of this legal
action, with prejudice.

        Upon researching the allegations made by your client, Mr. Espindola, in the Second
Amended Complaint, filed on August 6, 2019, it has come to our attention that Michael Faillace
& Associates filed a similar action in April 2018, against another New York eatery on behalf of a
plaintiff with the same name and who allegedly resides in the same city. See Espindola et al. v.
Panchos Pizzeria, Inc et al.; 18-cv-3373(PAE)(KNF) (“Panchos”). However, the troubling aspect
of the Panchos case is that the plaintiff in that matter, who is also represented by your firm, has
the same name and resides in the same city, alleges overlapping dates of employment for
approximately 6-months with the Plaintiff in this action. Compare Dkt. No. 39, ¶ 52 & Panchos
Dkt. No. 8, ¶ 45.

       The Panchos complaint alleges that “Plaintiff Cesario Garcia Espindola… is an adult
individual residing in New York County, New York.” Panchos, Dkt. No. 8, ¶ 19. The Panchos
complaint further alleges that “[f]rom approximately July 14, 2017 until on or about March 29,
2018, Plaintiff Garcia worked as a delivery worker from approximately 12:00 p.m. until on or
about 10:00 p.m., Mondays through Saturdays (typically 60 hours per week).” Id at ¶ 45.

        Alarmingly, this matter was filed on behalf of an individual, also named Cesario Garcia
Espindola, who also resides in New York County, New York. See Dkt. No. 39, ¶ 20. Additionally,
in this action, Mr. Espindola alleges that “[f]rom approximately June 2016 until on or about



{N0017605.1}
MCLAUGHLIN & STERN, LLP
      Yolanda Rivero, Esq.
      August 12, 2019
      Page 2

      December 2017, Plaintiff Garcia worked at the Lenox Avenue location from approximately
      5:00pm until on or about 11:00 p.m., six days a week (typically 36 hours per week).” Dkt. No. 39,
      ¶ 52. Based on the allegations set forth in these complaints, Plaintiff claims to have worked for
      two different Defendants at two different establishments at the same time for an overlapping period
      of six months, roughly beginning on July 14, 2017 until approximately December 2017. Plaintiff
      has also provided the precise hours worked at each establishment, which overlap substantially. If
      this is the same Plaintiff, represented in both matters by your firm, Mr. Espindola’s conflicting
      allegations raise a host of ethical issues in addition to the demonstrably fraudulent nature of his
      claims.

              An analysis of the two complaints, clearly shows that the facts in one or both cases have
      been misrepresented or distorted. Counsel for Plaintiff have breached their obligation to conduct
      a reasonable investigation with respect to the allegations asserted in the Complaint. Ultimately, it
      is impossible that the claims raised in both actions are true and, as indicated, the fatal inconsistency
      raises major ethical concerns as to the practices of Plaintiffs’ firm. This is all the more concerning
      given that you filed the Second Amended Complaint in this matter on the same day that the Court
      approved the settlement in the Panchos matter. If this is the same person, it remains unclear how
      you could maintain the settlement in the Panchos case and continue to litigate this matter in good
      faith.

              As such, Plaintiffs’ counsel has breached its responsibility to the court pursuant to Fed. R.
      Civ. P. 11(b). Your firm has engaged in frivolous conduct by signing, filing and submitting the
      Complaint, Amended Complaint and Second Amended Complaint to the Court.

             Specifically, Rule 11 provides in relevant part as follows:

                     (b) REPRESENTATIONS TO THE COURT. By presenting to the court a
                     pleading, written motion, or other paper—whether by signing,
                     filing, submitting, or later advocating it—an attorney or
                     unrepresented party certifies that to the best of the person's
                     knowledge, information, and belief, formed after an inquiry
                     reasonable under the circumstances:

                         (1) it is not being presented for any improper purpose, such as to
                     harass, cause unnecessary delay, or needlessly increase the cost of
                     litigation;

                       (2) the claims, defenses, and other legal contentions are warranted
                     by existing law or by a nonfrivolous argument for extending,
                     modifying, or reversing existing law or for establishing new law;

                        (3) the factual contentions have evidentiary support or, if
                     specifically, so identified, will likely have evidentiary support after
                     a reasonable opportunity for further investigation or discovery; …


      {N0017605.1}
MCLAUGHLIN & STERN, LLP
      Yolanda Rivero, Esq.
      August 12, 2019
      Page 3

             As a result of the commencement of this frivolous action, Defendants were forced to retain
      the undersigned to defend this action and have incurred attorneys’ fees and costs, among other
      damages to date.

              Based upon the foregoing, we hereby demand that you immediately agree to dismiss the
      Complaint, with prejudice. If you fail to dismiss the Complaint within 21 days, we will file an
      appropriate motion with the Court to address the issue, and consistent with Rule 11, the Court, in
      its discretion, may assess monetary sanctions. See F.R.C.P. 11(c). Should you not voluntarily
      withdraw the Complaint, Defendants intend to request a pre-motion conference with the Court to
      address the conflicting allegations between the two matters. This letter is without prejudice and/or
      waiver and with full reservation of any and all rights Defendants have or may have regarding the
      above.



                                                                   Regards,




                                                                   Brett R. Gallaway, Esq.




      {N0017605.1}
